Citation Nr: 1547960	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  10-10 042	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for a skin disorder, to include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969, from January 1970 to November 1972, and from October 1973 to October 1987.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In January 2015, the Board denied entitlement to service connection for a low back disorder and remanded the issue of entitlement to service connection for a skin disorder for additional development.  


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).    

As discussed below, the appellant withdrew his appeal in September 2014.  Due to a delay in the communication withdrawing the appeal being associated with the appellant's paperless file until February 2015, the Board issued a January 2015 decision addressing the appeal on its merits.  Because the appellant withdrew his appeal prior to the promulgation of the Board decision, the Board was without jurisdiction to address the appeal on the merits.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).  Therefore, the January 2015 Board decision must be vacated.  

Accordingly, the January 26, 2015 Board decision addressing the issues of entitlement to service connection for a low back disorder and entitlement to service connection for a skin disorder, to include as due to Agent Orange exposure, is vacated.


FINDING OF FACT

On September 22, 2014, prior to the promulgation of a decision in the appeal, VA received notification from the appellant that a withdrawal of the appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.  

In September 2014, the RO sent the Veteran a letter seeking to clarify whether he wished to withdraw his appeal.  The Veteran's response, indicating that he would like to officially withdraw his appeal, was received by VA on September 22, 2014, as indicated by a date stamp from the VA Evidence Intake Center.  

As the appellant has withdrawn the appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal is dismissed.



		
DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


